Citation Nr: 1744664	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-35 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether a timely substantive appeal was filed with respect to an April 2010 rating decision that denied service connection for residuals of a brain injury and concussion and a plate bone injury.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that proceeding is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO denied service connection for residuals of a brain injury and concussion and a plate bone injury.  

2.  The Veteran submitted a notice of disagreement in March 2011, and the RO issued a statement of the case on October 22, 2012.

3.  The Veteran did not submit a substantive appeal prior to February 4, 2013.

4.  The Veteran did not request an extension of the time limit for filing a substantive appeal, the RO's actions did not operate as a waiver of the time requirement for filing a substantive appeal, and the doctrine of equitable tolling does not apply.  


CONCLUSION OF LAW

The requirements are not met for a timely substantive appeal with respect to the April 2010 rating decision that denied service connection for residuals of a brain injury and concussion and a plate bone injury.  38 U.S.C.A. §§ 7105, 7108 (West 2016); 38 C.F.R. §§ 19.32, 19.33, 19.34, 20.200, 20.202, 20.302, 20.303, 20.305, 20.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has determined that the Veteran did not submit a timely substantive appeal with regard to an April 2010 rating decision. As such, the Board does not have appellate jurisdiction to consider the merits of the claim.  See 38 U.S.C. A. § 7104 (a); 38 C.F.R. § 20.101.  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A (a).  The Veteran was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.


Law and Analysis

Under the provisions of 38 U.S.C.A. § 7105 (a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case (SOC) is furnished to the claimant.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the Agency of Original Jurisdiction (AOJ) mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b).

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id.  

When the Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305(a).

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b).

The AOJ may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  The Board may address in the first instance whether a substantive appeal was adequate and timely at any stage in a proceeding before it, regardless of whether the RO addressed this issue.  38 C.F.R. § 20.101(d).

In this case, in an April 2010 rating decision, the RO denied service connection for residuals of a brain injury and concussion and a plate bone injury.  The Veteran was notified of the decision in a letter dated on April 26, 2010.  The Veteran filed a timely notice of disagreement in March 2011.  Thereafter, the RO issued a SOC on October 22, 2012, and a copy was sent to the Veteran at his last known address and to his representative. 

The notification letter attached to the SOC included notice that the substantive appeal (VA Form 9) must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter also stated that, if the substantive appeal was not filed within the specified period, the case would be closed.  It was further explained that any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal.

In this case, the SOC was issued after the one-year appeal period following the date of notification of the April 2010 rating decision.  As such, the Veteran needed to file his substantive appeal within 60 days from the date the AOJ mailed the statement of the case.  The Board notes that the 60 day time limit expired on Saturday, December 22, 2012.  Therefore, the date for timely filing of the Veteran's substantive appeal was the next succeeding workday, December 24, 2012. 

The Veteran's representative submitted a VA Form 9 that was signed by the Veteran on December 27, 2012, but later received by the RO on February 4, 2013.  With respect to acceptance of the postmark date under 38 C.F.R. § 20.305 (a), neither the envelope nor the mailing label potentially bearing a postmark date are of record.  As such, the postmark date of the substantive appeal will be presumed to be five days (excluding Saturdays, Sundays and legal holidays) prior to the date of receipt of the document by VA, which would have been January 28, 2013.  Thus, the Veteran's substantive appeal was not received, postmarked, or presumptively postmarked within 60 days from the date that the RO mailed the SOC.

The Board notes that the cover letter for the substantive appeal included January 27, 2013, and January 30, 2013, date stamps.  However, it does not appear that these date stamps were made by the RO.  Moreover, even assuming that the Veteran's substantive appeal was received on January 27, 2013, or January 30, 2013, it still would not have been timely.  

The Board acknowledges that the Veteran testified that he did not remember receiving notice of the October 2012 SOC.  See September 2016 Board hearing transcript, at 3.  In addition, the Veteran's representative asserted that there was an issue with the RO's mail system that caused a delay in filing the substantive appeal.  Id, at 5.   

According to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery." Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007). 

In the present case, there is no evidence, other than the Veteran's own assertion, showing or suggesting that the RO did not properly fulfill its duty in mailing notice of the October 2012 SOC to the Veteran.  The record reflects that the letter was sent to the Veteran's address of record at that time and was not returned as undeliverable.  Moreover, the Veteran's representative's allegation that there were issues with the RO's mailing operations, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones, 12 Vet. App. at 100.  The Veteran and his representative have not submitted any other evidence to suggest that the RO did not properly fulfill its administrative duty in processing his substantive appeal once it was received.  Thus, it may be presumed that the RO properly mailed the statement of the case to the Veteran and that his substantive appeal was received as date stamped by the RO. 

The Board also acknowledges the Veteran's contention that he had one year from the date of the statement of the case to file his substantive appeal.  See, e.g., June 2013 notice of disagreement.  However, as discussed above, the letter attached to the SOC clearly notified the Veteran of the timing for filing a substantive appeal.  Moreover, ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court most has confirmed VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

The Board also notes that some AOJ actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, there is no evidence in this case that the AOJ continued to treat the Veteran's claim as an active appeal.  Rather, the AOJ notified the Veteran in a February 2013 letter that his substantive appeal was not timely and that the AOJ could not take any action on the appeal because the right to appeal expired.  In addition, the RO did not certify the issue as being on appeal.  Thus, the AOJ did not waive the requirement of a timely filed substantive appeal.   

The Board has also considered the doctrine of equitable tolling.  The United States Court of Appeals for Veterans Claims (Court) has held that deadline for filing the Substantive Appeal is subject to equitable tolling.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  

Generally, equitable tolling applies only where circumstances preclude a timely filing, despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).

To obtain the benefit of equitable tolling on the basis of mental illness, a veteran must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  See Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) (citations omitted).  A physical illness or condition that impairs cognitive function may also justify equitable tolling.  Arbas v. Nicholson, 403 F.3d 1379, 1381 (Fed. Cir. 2005).  

In addition, there is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling: (1) the extraordinary circumstance must be beyond the veteran's control, (2) the veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005); Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014).

The Veteran's representative has asserted that the Veteran suffers from residuals of a traumatic brain injury and that his failure to file a timely substantive appeal was due to his condition.  See September 2016 Board hearing transcript, at 4.  
However, the Veteran has not demonstrated that his condition was so severe as to render him incapable of rational thought, deliberate decision-making, handling his own affairs, or functioning in society.  During a January 2010 VA examination, the Veteran reported that he had difficulty understanding directions, mild memory loss, slowness of thought, and attention problems; however, he also reported that he did not experience any overall functional impairment from his condition.  In addition, the VA examiner opined that the Veteran's symptoms were not related to a traumatic brain injury and that his condition resulted in no functional limitations.  The evidence does not suggest that the Veteran's failure to file a timely substantive appeal was a direct result of his symptoms.  Moreover, the Veteran was represented during the course of the claim and appeal.

The Veteran has also not shown any extraordinary circumstance for the delay in filing his substantive appeal.  In this regard, there is no evidence that VA's conduct misled or caused the Veteran to submit an untimely substantive appeal.  As discussed above, the evidence is insufficient to rebut the presumption of regularity in VA's mailing process, and the Veteran was clearly notified of the time limit for filing a substantive appeal.  

Moreover, the Board acknowledges that the Veteran testified that he submitted his VA Form 9 to his representative and assumed that it was timely submitted to the RO.  See September 2016 Board hearing transcript, at 4.  However, the Veteran has not demonstrated that he exercised due diligence in preserving his legal rights.  In this regard, the Veteran was properly notified of the requirements for filing a timely substantive appeal, and there is no indication that he was prevented from doing so.  In addition, as noted above, the Veteran's VA Form 9 was signed on December 27, 2012, which was still after the time limit for filing a substantive appeal.  For these reasons, the Board finds no basis for equitable tolling of the filing deadline.  

Based on the foregoing, the Board finds that the Veteran did not file a timely substantive appeal with respect to the April 2010 rating decision for the issue of entitlement to service connection for residuals of a brain injury and concussion and a plate bone injury.  A substantive appeal was not received within 60 days from the October 22, 2012, SOC, or within one year from the April 25, 2010, notification of the rating decision.  Accordingly, the appeal is denied.  


ORDER

As the Veteran did not file a timely substantive appeal regarding the April 2010 rating decision that denied service connection for residuals of a brain injury concussion and a plate bone injury, the appeal is denied.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


